PER CURIAM.
The appellant was informed against, tried and convicted of the crime of armed robbery and sentenced to thirty years confinement. The defendant appealed, and this court affirmed. See 228 So.2d 117. Thereafter, the defendant filed a motion in the trial court for relief from the conviction and sentence, under Rule 1.850 Cr PR, 33 F.S.A. The grounds upon which relief was sought in said motion, as summarized by the public defender at the time the motion was presented in the trial court, and as disclosed in the record, were:
“1. Petitioner alleges that the State Attorney acted as both the prosecuting attorney and committing magistrate.
“2. Petitioner alleges that the Public Defender hid, withheld and/or destroyed Defendant’s Motions and legal documents pertaining to the instant case.”
The trial court denied the motion without evidentiary hearing. This appeal is by the defendant from the trial court’s ruling.
On this appeal the defendant presents eleven points. Two of these points reassert contentions which were rejected by this court on his initial appeal. Others raise matters not presented in his motion and are therefore inappropriate on this appeal.
*248Relevant to the Rule 1.850 motion, appellant contends his conviction should be set aside because he was not taken before a committing magistrate without delay following arrest. The defendant was informed against and pleaded not guilty to the charge. Therefore no prejudice is to be presumed, and none was disclosed. See Baugus v. State, Fla.1962, 141 So.2d 264, 267; Shannon v. State, Fla.App.1965, 172 So.2d 479; Blunt v. State, Fla.App.1967, 203 So.2d 49, 51.
The defendant’s second contention in the motion was properly regarded by the trial court to be refuted by the record, which shows an extensive and earnest defense of the cause by counsel on behalf of the accused.
Affirmed.